Citation Nr: 0411211	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  00-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for post-traumatic stress disorder 
(PTSD) and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from October 1969 to October 1970.

Initially, the Board of Veterans' Appeals (Board) notes that while 
the February 2000 statement of the case and September 2000, 
December 2000, and February 2003 supplemental statements of the 
case addressed this matter on a de novo basis, the Board's review 
of the claims file reflects that the regional office (RO) 
previously denied service connection for PTSD in an April 1995 
rating decision that was not appealed.  Consequently, pursuant to 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the Board must 
address this claim on a new and material basis.  The Board has 
therefore recharacterized the claim on appeal to comport with its 
correct procedural status.  The Board further notes that such 
action could not be considered prejudicial to the veteran, as the 
RO afforded the veteran with greater evidentiary review than that 
to which he may have been entitled.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by an April 
1995 rating decision which was not appealed.

2.  The evidence received since the rating decision of April 1995 
pertinent to the claim for service connection for PTSD bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is, by 
itself or in combination with other evidence, so significant that 
it must be considered in order to fairly decide the merits of the 
claim.

3.  The veteran has PTSD which is associated with his military 
service.  



CONCLUSIONS OF LAW

1.  The rating action of April 1995, which denied a claim for 
service connection for PTSD, is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).

2.  New and material evidence has been submitted since the rating 
decision of April 1995, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.1103 (2003).

3.  PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not be in complete compliance with every 
aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), with respect to 
this claim, the Board has determined that new and material 
evidence has been received to reopen the claim, and that the 
evidence now supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the VCAA 
cannot be considered prejudicial to the veteran, and remand for 
such notice and/or development would be an unnecessary waste of VA 
time and resources.


I.  Whether New and Material Evidence has been Received to Reopen 
the Claim

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the claim 
can be evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2003).  However, 
that amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (August 1999), the 
law in effect when the claim was filed is applicable.  That is the 
standard discussed above.

To be material, evidence must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, and 
(b) so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  See 38 
C.F.R. § 3.156(a).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the inquiry 
ends, and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).

Based on the grounds stated for the denial in the April 1995 
rating decision, new and material evidence would consist of a 
verified stressor that supports a diagnosis of PTSD.  

In this regard, evidence received since the April 1995 includes 
information from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) that while the veteran was attached to the 
13th Signal Battalion in Vietnam during the period of June 1970 to 
October 1970, that unit was subjected to rocket and other incoming 
fire, as has been asserted by the veteran.  Consequently, as to 
the veteran's claim for service connection for PTSD, the Board 
finds that the information from USASCRUR in this case bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and by itself 
or in combination with other evidence is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  Therefore, the Board concludes that the claim for service 
connection for PTSD is reopened.

Now that the claim is reopened, the notice and development 
provisions of the VCAA are clearly applicable without limitation.  
However, development of this matter has been largely accomplished 
and, as noted previously, the Board's decision to grant service 
connection for PTSD obviates any need for further notice and/or 
development.


II.  Decision on the Merits

The veteran asserts in statements and testimony that he was 
subjected to rocket and other incoming enemy fire while stationed 
in Vietnam with the 13th Signal Battalion from June 1970 to 
October 1970, initially for approximately one month at Cam Ranh 
Bay and later at Phuoc Vinh.  His service with 13th Signal 
Battalion in Vietnam during this time frame is supported by his DD 
Form 214.

In addition, as was noted above, service records now verify that 
the 13th Signal Battalion did, in fact, sustain such enemy fire in 
Vietnam while the veteran was attached to that unit at both Cam 
Ranh Bay and Phuoc Vinh.  Moreover, the claims folder reflects a 
previous January 1995 VA examination diagnosis of PTSD based on 
the veteran's report of being subjected to rocket and sniper fire 
while in Vietnam, and more current diagnoses of PTSD contained 
within VA outpatient records dated between November 2002 and 
February 2003.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2003).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. §  4.125(a) (2003); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).  38 C.F.R. § 
4.125(a) (2003) requires that diagnoses of mental disorders 
conform to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).

Where a veteran served 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and psychosis 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

The Board has reviewed the evidence of record and finds that it 
first reflects numerous and recent diagnoses of PTSD.  To the 
extent that this medical evidence indicates a current finding of 
PTSD, the Board finds that the initial requirement for a grant of 
service connection for PTSD has been met.

However, for service connection to be granted, it must also be 
demonstrated that the post-service PTSD is the result of a 
stressor in service.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
indicated that this is a two-part process.  The VA must first 
determine if the evidence supports the existence of an alleged 
stressful event.  This is a factual determination, and hence is 
within the purview of the adjudicative process.  Only if this is 
so, a second determination must be made as to whether the stressor 
is of sufficient gravity to support a finding of PTSD.  This 
latter determination is medical in nature, and hence outside of 
the expertise of the RO and the Board.  West v. Brown, 7 Vet. App. 
70 (1994).

Thus, the Board must first consider the initial requirement, the 
presence of a stressor.  In reaching this determination, the Boar 
must first determine if the veteran served in combat.  Such a 
requirement may be met either by the award of a combat citation, 
or by other supportive evidence.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If the veteran meets this test, then his lay 
testimony must be accepted as conclusive as to their actual 
occurrence.  38 U.S.C.A. § 1154(b) (West 1991); See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Initially, the Board notes that the veteran was not awarded any 
combat citations.  Moreover, there is no service evidence to 
demonstrate that the veteran personally engaged in combat.  
However, the Board has carefully reviewed the statements of the 
veteran about being subjected to rocket and other enemy fire while 
attached to the 13th Signal Battalion in Vietnam from June to 
October 1970, and the information from this unit supplied by 
USASCRUR, and finds that this information verifies the veteran's 
exposure to rocket and other enemy fire in Vietnam as alleged.  
The Board further observes that the Court indicated in the case of 
Pentecost v. Principi, 16 Vet. App. 124 (2002) that the fact that 
a veteran was stationed with a unit that sustained attacks 
strongly suggests that the veteran was, in fact, exposed to the 
attacks.  Thus, the Board finds that the record contains evidence 
which supports that the veteran was exposed to significant 
stressful events while in Vietnam.  

The Board also notes that various examiners, both past and 
current, have found that the veteran's exposure to his claimed 
stressors were sufficient to support a diagnosis of PTSD, and that 
under the criteria set forth in DSM-IV, an individual may have 
PTSD based on exposure to a stressor or stressors that would not 
necessarily have the same affect on almost everyone.  Since there 
are service records which corroborate that the veteran experienced 
significant stressors in service and such stressors have been 
found to support a diagnosis of PTSD, the Board finds that service 
connection for PTSD is warranted.  


ORDER

The claim for service connection for PTSD is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



